DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on July 13th, 2022, have been carefully considered.
No claims have been amended, added, or canceled.
Claims 2-21 are pending in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,983,829. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claims 1-18 of U.S. Patent 10,983,829 contains every element of claims 2-21 of the instant application and as such anticipates claims 2-21 of the instant application as laid out in the below table that maps the claims.
Application 17/234,225
Patent 10,983,829
2
1 and 2
3
8
4
9
5
4
6
3
7
12
8
13
9
7 and 10
10
11
11
12
12
13
13
4
14
5
15
6
16
14 and 18
17
15
18
16
19
17
20
12
21
13



“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6-12, 14-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. [US2018/0081543] in view of Bahirat [US2019/0171564]. Muchherla teaches memory devices and electronic systems having a hybrid cache with static and dynamic cells, and related methods. Bahirat teaches selection of mass storage device streams for garbage collection based on logical saturation.

Regarding claims 2, 9, and 16, Muchherla teaches a storage system [Muchherla abstract “…memory device…”] comprising: 
a memory device including single level cell (SLC) static cache memory cells [Muchherla paragraph 0025, lines 1-3 “…"static cache" refers to SLC cache that is obtained from a reserved SLC block within the memory array…”] and SLC dynamic cache memory cells [Muchherla paragraph 0041, lines 1-7 “…The dynamic cache 234 may include at least some of the XLC memory blocks 210 of the memory array 202. As discussed above, the XLC memory blocks 210 may be operable (in whole or in part) by the memory controller 130 as part of the main memory 220 (in XLC mode) or the hybrid SLC cache 230 (in SLC mode) depending on the free space available in the memory device 200…”(The examiner has determined the using of XLC space in SLC mode reads on reallocating a portion of memory cells.)]; and 
a memory controller configured to perform operations [Muchherla figure 7A, feature 702 “Receive Host Data”] comprising: 
tracking a maximum logical saturation over a lifespan of the memory device, where logical saturation is the percentage of capacity of the memory device written with data [Muchherla paragraph 0028, most lines “…term "TBW Spec" refers to the total bytes written (TBW) that can be reliably written to a particular region of the memory array over its durable lifetime…The Host TBW Spec is dependent on the endurance in that the Host TBW Spec is generally set at the capacity of the memory device multiplied by the endurance…”]; 
using the tracked logical saturation as an input to a table stored in the memory device [Muchherla paragraph 0050, all lines “…At regular intervals, the memory device may monitor the workload of its hybrid cache. For example, the memory controller may monitor the workload by counting the PE cycles consumed by the XLC blocks to determine the usage of the XLC blocks relative to the Host TBW Spec. Counting the XLC blocks may include counting the PE cycles of the XLC blocks when being operated as dynamic cache, as main memory, or a total amount for the combination of dynamic cache and main memory PE cycles. If the PE cycles for the XLC blocks triggers a switch point, the dynamic cache may be disabled. Thus, disabling the dynamic cache may be based, at least in part, on the user workload pattern of the memory device. In some embodiments, the switch point may be based on by tracking the amount of host data written to the dynamic cache and static cache. The firmware will maintain a separate host TBW counter for static cache and dynamic cache in this case…”];
The examiner has determined that would have been obvious to store values in a table. The applicant has asked for a reference supporting such obviousness under MPEP 2144.03(C). The applicant provides Bahirat that teaches calculating a logical saturation as the percentage of valid data and storing the valid count in a table [Bahirat paragraph 0023, all lines “…a logical saturation value is calculated for each stream 301, where, logical saturation is (or correlates to) the percentage of a stream's storage space that is valid…”] and paragraph 0026, first lines “…the logical saturation for a particular stream can be calculated, at any moment of time, as the total amount of valid data within the bands that are currently assigned to the stream divided by the combined capacity of these same bands…” and paragraph 0030, last lines “…each entry in an LBA/PBA table, or some other data structure, typically includes information from which the number of valid pages in a block can be readily determined. By keeping a running total of which blocks have been assigned to a stream and how many valid pages exist within each such block, the amount of valid data that is stored for the stream can be readily calculated…Thus, the logical saturation for each stream can be readily determined in real time by the controller as a relatively simple calculation…”].
Muchherla and Bahirat are analgous arts in that they both deal with using logical saturation calculations in data management decisions.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muchherla’s cache storage with Bahirat’s teachings of logical saturation data stored in a table for the benefit of optimizing the performance of an SSD that lowers write amplification [Bahirat paragraph 0006, last line “…less write amplification…” and paragraph 0043, last lines “…with the stream selection approach of FIG. 3 causing all of the streams to settle to an approximately same logical saturation value, no stream is suffering more than any other stream (on average) and the SSD is operating at an approximately optimal state…”].
determining a portion of a pool of memory cells of the memory device to be reallocated [Muchherla paragraph 0026, first lines “…the memory array available to the hybrid SLC cache that is borrowed from the XLC memory blocks that form the bulk storage area within the memory array…”(The examiner has determined the bulk storage of XLC memory blocks to read on pool of memory cells.)] from single level cell (SLC) static cache memory cells [Muchherla paragraph 0025, lines 1-3 “…"static cache" refers to SLC cache that is obtained from a reserved SLC block within the memory array…”]  to SLC dynamic cache memory cells [Muchherla paragraph 0041, lines 1-7 “…The dynamic cache 234 may include at least some of the XLC memory blocks 210 of the memory array 202. As discussed above, the XLC memory blocks 210 may be operable (in whole or in part) by the memory controller 130 as part of the main memory 220 (in XLC mode) or the hybrid SLC cache 230 (in SLC mode) depending on the free space available in the memory device 200…”(The examiner has determined the using of XLC space in SLC mode reads on reallocating a portion of memory cells.)] using the table and based on a current value of the maximum logical saturation [Muchherla paragraph 0050, all lines “…Thus, disabling the dynamic cache may be based, at least in part, on the user workload pattern of the memory device. In some embodiments, the switch point may be based on by tracking the amount of host data written to the dynamic cache and static cache. The firmware will maintain a separate host TBW counter for static cache and dynamic cache in this case…”][Bahirat paragraph 0030, last lines “…each entry in an LBA/PBA table, or some other data structure, typically includes information from which the number of valid pages in a block can be readily determined…” and figure 2 and 4, shows the logical saturation as the input to a table represented as a graph], the reallocating including writing at least one electrical state to a register [Muchherla paragraph 0035, most lines “…The control circuitry 134 may include a state machine, a sequencer, and/or another type of control circuitry that is configured to generate control signals that control the memory arrays 140…The memory device registers 138 may be configured to store control data for various operations performed by the memory controller 130…”].

Regarding claim 3, as per the combination in claim 2, Muchherla teaches the SLC dynamic storage is configured to be used for an SLC storage mode or a multi-level cell (MLC) storage mode [Muchherla paragraph 0026, middle lines “…The dynamic cache includes the borrowed XLC memory blocks being temporarily used to cache data using SLC mode…”].

Regarding claim 4, as per the combination in claim 2, Muchherla in MLC storage mode, a memory cell stores three or more bits of data per memory cell [Muchherla paragraph 0022, last lines “…The term "XLC" may generically refer to cells that are not SLC, wherein "X" refers to an integer greater than 1. In other words, XLC may refer to MLC, TLC, QLC, etc…”].

Regarding claims 6 and 10, as per the combination in claims 2, Muchherla and at least one of tracking and reallocating are responsive to receiving a write request from a host [Muchherla paragraph 0035, first lines “…sometimes in response to commands from the host 110 such as by performing data sense operations (e.g., read), data program operations (e.g., write)…”].

Regarding claims 7, 11, and 20, as per the combination in claim 2, Muchherla and at least one of tracking and reallocating are performed periodically [Muchherla paragraph 0050, line 1 “…regular intervals…”].

Regarding claims 8, 12, and 21, as per the combination in claim 2, Muchherla at least one of tracking and reallocating are performed on a programmable schedule  [Muchherla paragraph 0050, line 1 “…regular intervals…”]. The examiner has determined that “regular intervals” reads on a programmable schedule since regular intervals are on a schedule and setting those intervals makes the intervals programmable..

Regarding claims 14 and 18, as per the combination in claim 7, Muchherla reallocating a portion of a pool of memory cells of the memory device from single level cell (SLC) static cache to SLC dynamic cache storage does not change combined SLC cache size [Muchherla paragraph 0041, middle lines “…the maximum allocation of the dynamic cache 234 may be fixed…”].

Regarding claims 15 and 19, as per the combination in claim 7, Muchherla a maximum program/erase cycle (PEC) of SLC static cache is 20 to 40 times greater than a maximum PEC of SLC dynamic cache [Muchherla paragraph 0049 last lines “…The overall SLC cache size may be increased in the form of dynamic cache, but the dynamic cache may be designed to support only a percentage (X %) of Host TBW Spec…”(The examiner has determined that the teaching of X% reads on 20 to 40 times greater.)].

Claims 5, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. [US2018/0081543] in view of Bahirat [US2019/0171564] further in view of Panabaker [US7,921,258]. Muchherla teaches memory devices and electronic systems having a hybrid cache with static and dynamic cells, and related methods. Bahirat teaches selection of mass storage device streams for garbage collection based on logical saturation. Panabaker teaches nonvolatile disk cache for data security.

Regarding claims 5, 13, and 17, as per the combination in claim 2, Both Muchherla and Bahirat fail to explicitly teach reallocating a portion of a pool of memory cells of the memory device from single level cell (SLC) static cache to SLC dynamic cache storage includes providing SLC static cache size inversely proportional to the maximum logical saturation. However, Panabaker does teach reallocating a portion of a pool of memory cells of the memory device from single level cell (SLC) static cache to SLC dynamic cache storage includes providing SLC static cache size inversely proportional to the maximum logical saturation [Panabaker figure 4A-C, features 440 “Change Backup Section” and 442 “Performance Cache Section” and column 5, lines 20-37 “…the concept of growing a change backup data section 440 into space available for use or previously used by a performance cache section 442 of nonvolatile memory 112. As seen in the variance in the sections' sizes from FIGS. 4A to 4B, as more backup space is needed for change writes, the change backup section 440 grows as the performance cache section 442 shrinks, generally until no room remains in the nonvolatile memory 112, (as described below). As represented in FIG. 4C, the performance cache section 442 may be returned to a larger section, (e.g., all or almost all if some small space is always reserved for the change backup section 440) of the nonvolatile memory 112 space when the change backup section 440 is no longer needed for storing changed data. Some minimum amount of space may be defined for the change backup section 440. This reallocation may be following the next utility-based backup operation of the hard disk, or after the change backup section 440 is transferred to another media, as described below…”]. The examiner has shown that it was known in the art for memory spaces to have an inverse relationship where in as the used capacity grows the cache size shrinks and then when the used capacity shrinks the cache size grows.
Muchherla, Bahirat, and Panabaker are analgous arts in that they both deal with storing data in memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muchherla’s SLC memory teachings with Panabaker’s growing and shrinking cache storage for the benefits of improving system performance by using nonvolatile memory as disk cache [Panabaker column 4, lines 64-67 “…One new technology for using nonvolatile memory is to increase computer system performance by having nonvolatile memory act as a disk cache…”]. 

Response to Arguments
Applicant's arguments filed on July 13th, 2022, have been fully considered but they are not persuasive.
Applicant argues, on page 7 of the response, that Muchherla’s teachings of the TBWspec is not the same as applicant’s claimed logical saturation value. However the examiner would like to point out that applicant’s specification in paragraph 0023 defines the logical saturation as “the percentage of capacity of the memory device written with data”. The examiner has given the term “capacity” it’s broadest reasonable interpretation and concluded that “capacity” of a memory device can be its lifetime capacity to hold data. Where the amount of data written is the total amount of that life time capacity. The examiner believe the term “saturation” was used to imply the breakdown of the material composing the memory. Where the “saturation” point would no longer store data reliably and as such the memory has reached it’s end of life. Given such definition and interpretation of the term the examiner maintains that TBWSpec reads on the term logical saturation since the TBWspec is “the total bytes written that can be reliably written to a particular memory array over its durable lifetime” or the total bytes written within the total capacity of the memory lifetime.
The prior art does teach that TBW can be expressed as a percentage as seen in paragraphs 0048-0049 which state “as a percentage of the drive’s life” and “only a percentage (X%) of the Host TBW spec”.
The examiner has provided applicant the support they requested under MPEP 2144.03(C) in the above rejection. The examiner provides a reference to show it would be obvious to store values in a table and reference said table.
	The examiner suggests the applicant amend the claims to more clearly define the terms and the operation and use of those terms, to overcome the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hale et al. [US2017/0262376] Hale also uses valid counts and tables to track static SLC cache and dynamic SLC cache. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139